DISSENTING OPINION OF
CIRCUIT JUDGE DE BOLT.
I respectfully dissent from the opinion and judgment of the court in dismissing the petition, particularly as regards the circumstances under which it was dismissed. I concur, however, in the opinion of Hr. Chief Justice Hartwell in overruling the demurrer.
*292With regard to the petition, it will be observed that the jurisdictional requirements prescribed by the statute, (Act 118, Oh. XI, Laws 1901), relative to election contests, are:
1. That the petition be filed by thirty duly qualified voters of any election district.
2. That it set foi’th a 'cause or causes why the decision of any Board of Inspectors should be reversed, corrected or changed.
3. That it be filed within thirty days after the election.
4. That it be accompanied by a deposit of $25.00 for costs of court.
The petitioners complied with all these requirements; and the petition having been held legally sufficient on demurrer, and the respondent having thereupon filed his answer, an issue of fact was thereby presented for judicial determination.
It must be conceded, for it follows necessarily, that counsel for the petitioners were justified in assuming that this issue of fact would be examined into and disposed of in the usual manner, that is to say, in accordance with the established rules of practice and procedure prevailing in courts of justice.
But instead of being permitted to thus proceed, the petitioners at this point in the case were called, sworn and examined by the Chief Justice as to the source and nature of their information upon which their petition was based. Upon this examination being closed a majority of the court interposed a question somewhat like a special demurrer, namely, whether or not the facts disclosed by this examination were sufficient to sustain the petition. Argument was had, after which the petition was dismissed, petitioners not being allowed to offer any evidence.
To my mind such a proceeding breathes the air of anomaly. It has no place in the due and regular administration of justice. It is a stranger to the law.
*293It is elementary, and an essential part of the legal education of every lawyer, that in any legal controversy in any tribunal known to the law, that when the, issues of law are disposed of and an issue of fact is presented, the trial or hearing upon this issue follows as a logical sequence, and shall be disposed of according to law and the established rules of judicial procedure. The party holding the affirmative of this issue has the absolute right to conduct the presentation of his cause, either in person or by counsel, under the supervision of the court, and to adduce his evidence in proof of the controverted fact. This right is inherent and no court can rightfully take it from him.
These are plain simple rules, but they are indispensable to the due and orderly administration of justice. And, accordingly as they and the principles upon which they rest are observed, or the contrary, determines the difference between a government by law and-a government by men. The former promotes the good order, happiness and prosperity of a peoplé, while the latter tends to foster tyranny, oppression and injustice.
It is inevitable, that -whenever a court departs from the well defined channels of judicial procedure, or passes beyond the realms of the law, however worthy the purpose or motive may be for so doing, it at once enters upon the boundless domain of arbitrary power. Hence, the preliminary examination of the petitioners by the court after an issue of fact was joined and the summary dismissal of the petition, without permitting the petitioners to offer any evidence in support thereof, was, in my opinion, in conflict with those vital principles just alluded to, and was wholly unwarranted.
Such procedure, if had in civil actions inter partes, would result.in the summary dismissal of many a meritorious cause in which the plaintiff, having no personal knowledge of the facts set forth in his petition or complaint, necessarily would be obliged to rely for his proof on the testimony of others, and sometimes even on the testimony of the adverse party.
*294It cannot be rightfully .assumed that the petitioners expected to maintain this contest on their information and belief, but upon the sworn testimony of their witnesses able to testify of their own knowledge as to the facts and matters set forth in their petition, in the same manner in which parties in any other cause prove their contentions.
Counsel for petitioners informed the court that their witnesses were in attendance and ready to be sworn and to testify, but the court refused to hear them, or allow the petition to be amended by adding other names thereto, (9 Mont. 491) and thereupon summarily dismissed the petition. To my mind this was repugnant to the inherent principles of right and justice.
If the facts as set forth in the petition were true, then it follows that the summary dismissal of the petition, was a grievous wrong, not only to the defeated candidate, but to the entire community.
With regard to the so called precedents cited in justification of the preliminary examination of the petitioners, I submit that, for the reasons already stated, they should not be followed, even though they may be hi point. It does not appear, however, that the court in any of them went as far as in this case.
Precedents, if found to be contrary to reason and justice, should not be followed. “For”, as Blackstone says: “if it be found that the former decision is manifestly absurd or unjust it is declared, not that such a sentence was bad law, but that it was not law; that is, that it is not the established custom of the realm, as has been erroneously determined.”
Moreover, the doctrine of stare decisis, except when the decisions have settled a rule of property or involve contractual rights, is not strictly applied.
With regard to the holding of the court that each petitioner was obliged to have knowledge or direct information of the same irregularity, mistake or fraud, as set forth in the peti*295tion, and also that each be required to show under oath, on preliminary examination conducted by the court, not by counsel under the supervision of the court, that such knowledge and information was correct, before an examination of the ballots could be had, I find it beyond my comprehension to conceive upon what possible theory the court was able to so expand and enlarge the plain and explicit language of the statute in this regard.
As I view the matter the court required something of the petitioners which the statute clearly does not require of them. The. court attempted to import into the statute provisions which it does not contain.
All that the statute requires is that the petition shall set forth a. “cause or causes why the decision of any Board of Inspectors should be reversed, corrected or changed.” It will thus be observed that the statute does not require that the petitioners shall have either knowledge or information of the grounds of the contest, much less to be obliged to submit themselves to a preliminary examination such as was required of them in this case.
Idle statute does not even require that the petition shall be verified by the oath of petitioners. And all that is required by way of showing that the contest is made bona -fide is that the petition be filed by thirty qualified voters and at the same time deposit $25.00 as costs of court. The legislature deemed this sufficient and the court can require no more. One qualified voter could file the petition as well as any number of voters could, but evidently the legislature, in considering the interest the public has in an election contest, concluded that more than one was necessary or proper as a guarantee of good faith. Hence, the reason for requiring that the petition be filed by thirty duly qualified voters. And this being complied with the legislature has in effect said that it was the plain duty of the court to proceed with the hearing as in any other cause. A *296petition thus filed and presented to the court gives the contestants a 'perfect right to offer their evidence, and it accordingly becomes the duty of the court to receive and to duly consider such evidence.
All that the court can properly require in addition to the plain terms of the statute, is that the petitioners adduce enough evidence to warrant an examination of the ballots. And the court in an election contest, as well as in any other case, can safely permit petitioners, through their counsel, to present their cause in their own way, under the supervision of the court as a matter of course.
The law recognizes the right as well as the propriety of parties being represented by counsel. Reputable counsel learned in the law and familiar with judicial procedure are indispensable in the due administration of justice. A court can better subserve public interests in an election contest by a willingness to hear what the parties have to say with regard to their claim than to turn them away unheard.
It has been held that in a statutory contest, where the contestant alleges error, mistake, fraud, misconduct, or corruption in counting the ballots or declaring the result of an election, a recount of the ballots should be ordered as a matter of course upon the request of the complaining party, because the ballots themselves, if properly preserved, are the highest and best evidence of the expression of the will of the voters. According to the weight of authority, however, a resort to the ballots themselves cannot be had until the contestant produces evidence making a prima facie case which indicates at least a probability that a recount would decide the election in his favor. (15 Cyc. 429). Counsel informed the court that they were ready to put on their evidence with the view of showing at least a prima facie case. Under all the authorities they were clearly entitled to do this. The court should have granted this request. The fact that the court had taken the testimony of the petitioners, *297if it can be called testimony, was no reason why it should refuse to hear proper testimony. The point being that the examination of petitioners by the court was wholly unauthorized by law.
In Brown v. Iaukea, 18 Haw. 131, it seems that the court proceeded to inspect the ballots upon nothing more than the mere allegations in the petition and without requiring any evidence at all. Subsequently the contestant took the stand and testified that he had some information of irregularities in two precincts, but as to the remaining allegations in his petition they were “a matter of guess-work.” Upon this showing, however, the ballots of all the precincts were opened and examined.
It is proper that the court should guard against a mere fishing excursion, but this can be done with .safety and propriety, by requiring, or by permitting, as was requested in this case, the contestants to adduce some evidence sufficient to show prima facie grounds for inspecting the ballots. And under the precedent of Brown v. Iaukea a slight showing only is required for this purpose.
With regard to the construction of statutes providing for the contesting of elections, the courts look upon such statutory provisions with favor. A strict compliance with the letter of the statute is unnecessary so long as the spirit of the enactment is complied with.
McCrary on Elections (431) says:
“It may he stated as a general rule, recognized by all the courts of this country, that statutes providing for contesting elections are to be liberally construed, to the end that the will of the people in the choice of public officers may not be defeated by any merely formal or technical objections.”
See also 15 Cyc. 412.
In Whitney v. Blackburn, 17 Org. 564, the court said:
“It is the duty of courts to disregard mere technical rules or defects, and to liberally construe the law that the rights of the *298people may be preserved, and that no protection may be afforded to fraud.”
In Curry v. Baker, 31 Ind. 155, the court said:
“It is never the duty of courts to place so rigid a construction upon the language of any act, where there is room for interpretation, as to defeat the purposes of the legislature. Still less are we disposed to adopt such a view where the object of the law is to secure to the electors the purity of the ballot-box, by subjecting to the scrutiny of the courts the conduct of the officers in charge of the election.”
In Minor v. Kidder, 43 Cal. 236, the court said:
“It is the wholesome purpose of the statute to invite inquiry into the conduct of popular elections. Its aim is to secure that fair expression of the popular will in the selection of public officers, without which we can scarcely hope to maintain the integrity of the political system under which we live. With this view it has provided the means of contesting the claims of persons asserting themselves to have been chosen to office by the people. * * * * When such a statement is presented by an elector of the tribunal whose duty it is to investigate its merits, it should not be received in a spirit of captiousness, nor put aside upon mere technical objections designed to defeat the very search after truth which the statute intended to invite. The investigation proposed is one in which the public at large are deejaly concerned.”
In the opinion of the Justices to the Governor and Council of the Commonwealth of Massachusetts, (136 Mass. 583) respecting a statute which provided that an election might be contested by ten voters upon their written statement that they had reason to believe that the returns of the officers were erroneous, the court said:
“The provisions of the thirty-sixth section are clear and explicit, and seem to us to admit of but one construction. They authorize and require the boards of aldermen of cities to recount the ballots cast in any ward, upon the filing of the proper statement in writing, by ten or more qualified voters of the ward, that they have reason to believe that the returns of the ward officers are erroneous. * * * * The statute contemplates that *299the statement is to be made by plain people, and technical and narrow rules of construction ought not to be applied to it.”
In Richardson v. Farrar, 15 S. E. 119, the court said:
“The statute is a broad and summary remedy for fraud in public elections, without formal pleadings, and provides a mode of contest without technicalities, and directing the county court to hear and determine the contest upon the merits and the proofs, according to the very truth and right of the matter in controversy.”
In conclusion I deem it proper to observe that in this Territory the Supreme Court is given original and exclusive jurisdiction in election contests, and its decisions therein are final. Hence, the importance of a most liberal construction of the statute.
Contestants should have ample opportunity, consistent with law, to present their case and the evidence in support thereof, to the end that the will of the people in the choice of public officers may not be defeated.